DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, and 6 to 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the vehicle system as recited in claim 1, wherein (in combination with the other recited elements and limitations) for example, the first processor inhibits executing the predetermined function control when it is determined that the battery does not have the discharge performance capable to discharge the predetermined amount of current, and when it is determined that the stopping vehicle discharge amount from the timing when the vehicle stops is equal to or greater than a predetermined amount of current and the elapsed time from the timing when the vehicle stops is equal to or longer than a predetermined time, the first processor pre-charges the battery to a predetermined remaining capacity of the battery in order to recover the remaining capacity of the battery that has been reduced due to dark discharge when the vehicle is stopped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 6 to 8 of the Remarks, filed 6 July 2022, with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are (e.g., as indicated in the interview of 1 July 2022) persuasive.  Therefore, the rejection has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667